Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 25, 2021

The Court of Appeals hereby passes the following order:

A21A1786. DOUGLAS GIBSON, JR v. SHANIRIKA SPRADLEY.

      This case was docketed by this court on July 14, 2021, and appellant’s brief
and enumerations of error were due August 3, 2021. Appellant sought and was
granted a 20-day extension of time in which to file, and his brief was thus due on or
before August 23, 2021. As of the date of this order, Appellant still has not filed a
brief and enumeration of errors and has not requested an additional extension of time
in which to do so. Accordingly, this appeal is hereby DISMISSED as abandoned
pursuant to Court of Appeals Rules 13 and 23.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/25/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.